



Exhibit 10.21






May 9, 2018


[NAME]


Re: Special Cash Retention Incentive


Dear [NAME]:


You are a key and valued executive at TiVo Corporation (together with its
subsidiaries, the “Company” or “TiVo”) and you play a critical role in our
success in the near and long term. As such, this letter is to inform you of a
special Retention Incentive that will be provided as a further commitment from
TiVo to you in recognition of your impact here at TiVo.


The details and schedule of this special Retention Incentive are as follows:


Special Cash Retention Incentive: Effective as of the date hereof, you are
eligible to receive a cash Retention Incentive in the amount of $750,000 to be
paid out in the next regularly scheduled payroll occurring after December 31,
2019 (“Retention Incentive”).


The terms of this Retention Incentive are as follows:
(i)
You will be expected to perform your full and normal duties throughout the term
of this retention period (i.e., the period commencing on the date of this letter
agreement and ending on the date the Retention Incentive is paid).

(ii)
Nothing in this agreement changes the “at will” employment relationship between
you and the Company and the offer of this Retention Incentive does not confer
upon any employee any right to continued employment with the Company.

(iii)
All benefits hereunder are subject to withholding for applicable income and
payroll taxes or otherwise as required by law.

(iv)
In no event will you accrue any right or entitlement to any Retention Incentive
under this letter agreement unless you remain an employee in good standing
(including but not limited to maintaining the confidentiality obligations
pursuant to this letter agreement) on the date that the Retention Incentive
payment is made.

(v)
If your employment is terminated by the Company without Cause (as defined below)
or you resign for “Good Reason” (as defined below) before May 9, 2019 and you
have remained actively employed in good standing through your termination date,
you will remain eligible to receive 66% of the Retention Incentive, subject to
the execution of a mutually agreed upon separation agreement and general release
of claims (the “Release”). For example, if you are terminated without Cause at
any time on or before May 9, 2019, then (a) you will receive a cash payment
equal to your Retention Incentive amount multiplied by 66% (0.66). The Retention
Incentive will be paid to you in cash in the next regularly scheduled payroll
occurring after the effective date of the Release (and in no event later than
March 15 following the year of your termination or resignation).

(vi)
If your employment is terminated by the Company without Cause or you resign for
Good Reason after May 9, 2019, you will receive 100% of the Retention Incentive
amount (subject to signing of the Release). The Retention Incentive will be paid
to you in cash in the next regularly scheduled payroll occurring after the
effective date of the Release (and in no event later than March 15 following the
year of your termination or resignation).

(vii)
If (a) you voluntarily resign from the Company without Good Reason, or (b) you
are terminated by the Company for Cause, or (c) you are terminated by the
Company for poor performance (as reasonably determined by the Company’s Board of
Directors), or (d) you die or become disabled, in each case on or before
December 31, 2019, then you shall not be entitled to any portion of the
Retention Incentive.

(viii)
A transfer of employment (a) between any TiVo entity or (b) to any third-party
entity that is a successor to the Company or its business(es) where your
employment is continued shall not constitute a termination of employment for
purposes of this agreement and shall not trigger subsections (v) or (vi) above.



For purposes of this letter agreement, “Cause” and “Good Reason” shall have the
same meanings as given to them in the Form of Executive Severance and
Arbitration Agreement filed as Exhibit 10.22 to the TiVo Corporation Form 10-K
for the year ended December 31, 2017.







--------------------------------------------------------------------------------





You must keep confidential (unless otherwise prohibited by law) the existence of
this Retention Incentive, this letter agreement, its terms and conditions, and
the potential for payment pursuant hereto; provided, however that you may share
this letter agreement with your immediate family member(s), attorney, tax
advisor or other advisors with a need to know.


We hope this letter agreement reinforces to you how valuable you are to TiVo and
how appreciative we are of your ongoing efforts on the Company’s behalf.


Please do not hesitate to call me or Sharpy Sandhu in Compensation if you have
any questions.


Sincerely,


/s/ Enrique Rodriguez


Enrique Rodriguez President and CEO





